DETAILED ACTION
This action is in response to claims filed 03/03/2021 for application 15/721336 that was filed on 09/29/2017. Currently, claims 1-10 and 12-20 are currently pending. Claims 1-4, 6-8, 10, 13-20 were amended and claim 11 was canceled. 
In response to the amendments and arguments, the rejection of §112(d) has been withdrawn. 
In response the replacement drawing sheets being submitted, the objections to FIGS. 4, 7, 9, and 12 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, it recites a mental process. Specifically, the claim sets forth storing, …, a set of objects configured to perform state transitions responsive to changes in data associated with the objects, wherein an object represents a potential transaction and is associated with a value of the potential transaction, wherein the object has  one of a plurality of states; storing a plurality of machine learned predictor models,  wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals, … comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a time interval comprising a sequence of sub-intervals and a 
All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. They are like those examples that fall under mental processes, as mathematical concepts (see October 2019 Update: Subject Matter Eligibility p. 3). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: a computer system; machine learned predictor model trained using a training dataset. The computer system is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the element of a machine learned predictor model trained using a training dataset merely amounts to  reciting the words "apply it"  with the judicial exception MPEP § 2106.04(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer system amounts to no more than mere instructions to apply the exception using generic computer components. And the additional element of a machine learned predictor model trained using a training dataset does not integrate a judicial exception into significantly more because the additional element attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f).  And thus, the claim is not patent eligible.
Regarding dependent claim 2, wherein the machine learned predictor model is a machine learning based linear regression model trained using the historical data, wherein the historical data represents changes in data associated with objects. This limitation still recites a mental process and thus is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of machine learning based linear regression model trained using historical data. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of machine learning based linear regression model trained using historical data amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 3, wherein an object is represented as a database record. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of a database record. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a database record are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above. 
Regarding dependent claim 4, wherein a category corresponds to one of the plurality of states of an object representing a potential transaction. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element states of an object representing a potential transaction. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of states of an object representing a potential transaction are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
 Regarding dependent claim 5, wherein a category corresponds to two or more states from the plurality of states of an opportunity object, the two or more states determined to be correlated based on a principal component analysis. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of the two or more states determined to be correlated based on a principal component analysis. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the two or more states determined to be correlated based on a principal component analysis are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 6, wherein the identified predictor model is identified from the plurality of machine learned predictor models based on an amount of time prior to the end of the time interval. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of selected from the plurality of machine learned predictor models. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of selected from the plurality of machine learned predictor models are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 7, wherein the historical data includes objects representing previous potential transactions at an amount of time prior to the end of a corresponding previous time interval. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of historical data includes objects representing previous potential transactions. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of historical data includes objects representing previous potential transactions are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and 4 above.
Regarding dependent claim 8, wherein the historical data includes objects representing potential transactions of previous time intervals and includes the aggregate category score at the end of - 39 -each of the previous time intervals. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of historical data includes objects representing potential transactions of previous time intervals-26-WO 2016/161424PCT/US2016/025874. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of historical data includes objects representing potential transactions of previous time intervals are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 9, wherein the time interval represents a month and each sub-interval represents a day of the month. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of represents a month and each sub-interval represents a day-26-WO 2016/161424PCT/US2016/025874. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of represents a month and each sub-interval represents a day are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 10, wherein historical data associated with the stored objects is stored in a database table, the method comprising: detecting a change in the value associated with the object representing the potential transaction; and adding a row to the database table responsive to detecting the change in the value. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of stored in a database table, detecting a change in the value, and adding a row to the database table-26-WO 2016/161424PCT/US2016/025874. These are mathematical concepts and amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of stored in a database table, detecting a change in the value, and adding a row to the database table are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 12, wherein identifying the set of objects from the plurality of objects comprises: determining whether a particular object is expected to reach a target state at the end of the time interval; and selecting the particular object for including in the set of objects responsive to the determination. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of determining whether a particular object is expected to reach a target state and selecting the particular object for including in the set of objects-26-WO 2016/161424PCT/US2016/025874. These are mathematical concept and amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of determining whether a particular object is expected to reach a target state and selecting the particular object for including in the set of objects are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 13, wherein the system is a multi-tenant system storing data for a plurality of tenants, a tenant representing an enterprise, wherein the plurality of machine learned predictor models is for a particular tenant of the multi-tenant system. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of system is a multi-tenant system storing data for a plurality of tenants -26-WO 2016/161424PCT/US2016/025874. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of system is a multi-tenant system storing data for a plurality of tenants are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding claim 14, it recites a mental process. Specifically, the claim sets forth storing, …, a set of objects configured to perform state transitions responsive to changes in data associated with the objects, wherein an object represents a potential transaction and is associated with a value of the potential transaction, wherein the object has  one of a plurality of states; storing a plurality of machine learned predictor models,  wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals, … comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a time interval comprising a sequence of sub-intervals and a current sub- interval from the sequence; identifying a set of objects from the plurality of objects, the identified set of objects associated with potential transactions that are expected to be created before the end of the time interval; for an object from the set of objects, assigning the object to one of a plurality of categories based on a state of the object; 2for a category from the plurality of categories: determining an aggregate object value based on values of  the objects assigned to the category; identifying a machine learned predictor model from the plurality of machine learned predictor models, the identified machine learned predictor model corresponding to the category and a position of the current sub- interval in the sequence; and determining an estimated category score for the category based on the identified machine learned predictor model and the aggregate object value; determining an estimated total score for the end of the time interval based on an aggregate category score for the plurality of categories; and sending the estimated total value for display by a user interface.
All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. They are like those examples that fall under mental processes, as mathematical concepts (see October 2019 Update: Subject Matter Eligibility p. 3). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: a computer system; machine learned predictor model trained using a training dataset. The computer system is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the element of a machine learned predictor model trained using a training dataset merely amounts to  reciting the words "apply it"  with the judicial exception MPEP § 2106.04(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer system amounts to no more than mere instructions to apply the exception using generic computer components. And the additional element of a machine learned predictor model trained using a training dataset does not integrate a judicial exception into significantly more because the additional element attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f).  And thus, the claim is not patent eligible.
Regarding dependent claim 15, wherein a category corresponds to two or more states from the plurality of states of an opportunity object, the two or more states determined to be correlated based on a principal component analysis. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of the two or more states determined to be correlated based on a principal component analysis. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the two or more states determined to be correlated based on a principal component analysis are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 14 above.
Regarding dependent claim 16, wherein the identified predictor model is identified from the plurality of machine learned predictor models based on an amount of time prior to the end of the time interval. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of selected from the plurality of machine learned predictor models. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of selected from the plurality of machine learned predictor models are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 14 above.
Regarding dependent claim 17, wherein the historical data includes objects representing previous potential transactions at an amount of time prior to the end of a corresponding previous time interval. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of historical data includes objects representing previous potential transactions. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of historical data includes objects representing previous potential transactions are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 14 and 16 above.
Regarding dependent claim 18, wherein historical data associated with the stored objects is stored in a database table, the method comprising: detecting a change in the value associated with the object representing the potential transaction; and adding a row to the database table responsive to detecting the change in the value. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of stored in a database table, detecting a change in the value, and adding a row to the database table-26-WO 2016/161424PCT/US2016/025874. These are mathematical concepts and amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of stored in a database table, detecting a change in the value, and adding a row to the database table are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 14 above.
Regarding dependent claim 19, wherein the system is a multi-tenant system storing data for a plurality of tenants, a tenant representing an enterprise, wherein the plurality of machine learned predictor models is for a particular tenant of the multi-tenant system. This limitation recites a mental process and thus is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of system is a multi-tenant system storing data for a plurality of tenants -26-WO 2016/161424PCT/US2016/025874. This is a mathematical concept and amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of system is a multi-tenant system storing data for a plurality of tenants are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 14 above.
Regarding claim 20, it recites a mental process. Specifically, the claim sets forth storing, …, a set of objects configured to perform state transitions responsive to changes in data associated with the objects, wherein an object represents a potential transaction and is associated with a value of the potential transaction, wherein the object has  one of a plurality of states; storing a plurality of machine learned predictor models,  wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals, … comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a time interval comprising a sequence of sub-intervals and a current sub- interval from the sequence; identifying a set of objects from the plurality of objects, the identified set of objects associated with potential transactions that are expected to be created before the end of the time interval; for an object from the set of objects, assigning the object to one of a plurality of categories based on a state of the object; 2for a category from the plurality of categories: determining an aggregate object value based on values of  the objects assigned to the category; identifying a machine learned predictor model from the plurality of machine learned predictor models, the identified machine learned predictor model corresponding to the category and a position of the current sub- interval in the sequence; and determining an estimated category score for the category based on the identified machine learned predictor model and the aggregate object value; determining an estimated total score for the end of the time interval based on an aggregate category score for the plurality of categories; and sending the estimated total value for display by a user interface.
All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. They are like those examples that fall under mental processes, as mathematical concepts (see October 2019 Update: Subject Matter Eligibility p. 3). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: a computer processor, a computer readable
non-transitory storage medium, a computer system, and a machine learned predictor model trained using a training dataset. A computer processor, a computer readable non-transitory storage medium, and a computer system are recited at a high-level of generality (i.e., as a generic processor coupled with a generic storage medium that performs computations on a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the element of a machine learned predictor model trained using a training dataset merely amounts to  reciting the words "apply it"  with the judicial exception MPEP § 2106.04(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer processor, a computer readable non-transitory storage medium, and a computer system amount to no more than mere instructions to apply the exception using generic computer components. And the additional element of a machine learned predictor model trained using a training dataset does not integrate a judicial exception into significantly more because the additional element attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f).  And thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlow (US 20130204663, “Kahlow”) in view of Richter (US 2008/0162487 A1, “Richter”). 
Regarding claim 1, Kahlow teaches a computer-implemented method comprising: storing, by a computer system(Kahlow, para. 0025, fig.2,  “As illustrated in FIG. 2, the sales prediction system 10 may generate sales prediction information as illustrated in FIG. 1 for a plurality of different client companies 20, such as company A, company B, company C, etc, as illustrated in FIG. 2. Each client company 20 provides data files to the data input module 11 of computer or processor 14.” ), a set of objects configured to perform state transitions responsive to changes in data associated with the objects(Kahlow, para. 0029-0030, fig.2,  “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”),wherein an object represents a potential transaction and is associated with a value of the potential transaction(Kahlow, para. 0030, fig.2, “Examples of element level indicators are…each email offer, each banner offer….”), wherein the object has  one of a plurality of states(Kahlow, para. 0029-0030, fig.2,  “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage. There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”) identifying a time interval comprising a sequence of sub-intervals and a current sub-interval from the sequence (Kahlow para. 0033, “Unlike other models, the sales predictions produced by this system are all based on relative increases (spikes) in scores over time per visitor company. The system produces a sales prediction score as described in more detail below. If a small visitor company has say a low score of 5 one month, and then goes up to a significantly higher score 50 in the following month, this indicates a 10x increase month over month. The system predicts that this company is going to purchase 10x more than they have in the past.”); identifying a set of objects from the plurality of objects (Kahlow para. 0030, “The processor also evaluates hundreds of thousands (millions) of element level indicators. Examples of element level indicators are each individual page on a website, each video on the site, each white paper, each email offer, each banner offer, each click event, etc.”), the identified set of objects associated with potential transactions that are expected to be created before the end of the time interval (Kahlow para. 0041, "The weightings by event and by event category are then stored and used to calculate sales predicting scores for other visitors and visitor companies based on activities similar to those of other visitors prior to a sale.”); for an object from the set of objects, assigning the object to one of a plurality of categories based on a state of the object (Kahlow paras. 0029-31, fig.2 (26), “These dimensions are then sorted into action "Indicators" in event type weighting module. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.”); for a category from the plurality of categories: determining an aggregate object value based on values of the objects assigned to the category (Kahlow para. 0034-36, “Each category and individual element or indicator is weighted based on overall counts by any dimensions in order to create the initial sales predictive model. Using the web source Page dimension as an example, one conversion point might be a count of web pages of a client company website visited by visitors prior to a sale, as indicated in …[by the following example:] Event=Pages Visited before a SALE ( or other conversion point can be used). In this case, the weighting for each page is Pl/PT, where Pl is the number of times a page was visited before sale and PT is the total number of all website pages visited before the sale. This is calculated below for an example of two visitors to a website, where history indicates that several pages were visited, followed by a sale, i.e. a purchase by that visitor.”); (Kahlow para. 0043, fig. 28,  “[T]he system may be programmed to double the value of an action/indicator count if the indicator was "recent" event, where "recent" means within a certain current recent time window [of a given sales time interval]. The recency flag can be set to any time window, for example within the last seven days, or a shorter or longer period…[a] sales prediction score Q is then calculated in processing module 28 by multiplying each element count by the calculated predictive weighting for that element, and calculating the total score for all elements, as follows: Sales Prediction Score Q=(A element count• A weight)+(B element count*B weight)+(C element count*C weight)+(D element count• D weight)+(E element count* E weight)+(H element count• H weight)+(K element count*K weight)+(A element recent count• A weight)+(B element recent count*B weight)+(C element recent count*C weight)+(D element recent count• D weight)+(E element recent count• E weight)+(H element recent count• H weight)+(K element recent count• K weight).”); determining an estimated total score for the end of the time interval based on an aggregate category score for the plurality of categories(Kahlow para. 0048-0049, Table 2,  Table 2 shows an example of an individual calculation for each category of cookies for a given sequence of time for example, a 12 month sales cycle. As the last row and column of Table 2 shows, the total sales prediction Q score of 504.3 is calculated, which estimates the total predicted sales score for example, at the end of the 12 month sales cycle.); sending the estimated total value for display by a user interface (Kahlow para. 0049-52, figs. 3, 4, 5, and 6,  “A total sales prediction score for a particular visitor (individual or company) can be tracked over time…FIGS. 3 to 6 illustrate some graphical examples of reporting the tracked contact scores for small, mid-size, and large visitor companies interacting with a client company.”).
Kahlow does not teach: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals, the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a machine learned predictor model from the plurality of machine learned predictor models; the identified machine learned  predictor model corresponding to the category and a position of the current sub-interval in the sequence; and determining an estimated category score for the category based on the identified machine  learned  predictor model and the aggregate object value. 
However Richter teaches: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”), the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions(Richter, para(s).115-126, fig. 1, fig. 15A, fig. 15B, “At block 1504, a goal model for a given sales-strategy, sales-period pair is extracted. At block 1506, fuzzy logic quality and priority heuristics for the given sales-strategy and period are extracted. [0115] One or more of the actions in blocks 1508-1514 may be executed for each sales period. At block 1508, revenue goals for the given sales period are extracted. At block 1510, previous learned sales period models for the given sales strategy, if any, are extracted from data warehouse 102. At block 1512, the data warehouse 102 is queried for sales transaction data for the given sales period...the sales transaction data may include ongoing, closed, lost or deferred transactions... [a]t block 1526, a quality score is classified according to a quality heuristic. At block 1528, a priority score is classified according to a priority heuristic.”(Emphasis added)); identifying a machine learned predictor model from the plurality of machine learned predictor models(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”);the identified machine learned predictor model corresponding to the category and a position of the current sub-interval in the sequence(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”);and determining an estimated category score for the category based on the identified machine learned predictor model and the aggregate object value(Richter, para. 0074, fig. 4,  “FIG. 4 is a machine learning and forecasting functional flow according to embodiments of the invention. The machine learning and forecasting (MLF) module 108 associated with the DW 102 is a data mining module used within embodiments of the present invention. It takes input from the various sales data tables 112, user input heuristics, and user input idealized data models. The output is generally various scores on each metric or combinations of metric as well as learned data models.” & see also Richter, para. 0070, fig. 2, “FIG. 2 is an illustration of the operation of data agglomeration module 104 according to embodiments of the invention. The Data Agglomeration Module 104 associated with the DW 102 retrieves snapshots of raw sales records/transactions 112 and transcribes the numerical and quantitative data of the records with an attached timestamp at regular intervals. In addition, the records 112 may be accumulated per sales representative and per that representative's management hierarchy. During this process a number of calculations can be made, including but not limited to, standard `sales metrics` like the percentage of a representative's (or group of representatives') sales quota they have attained as of a given date. A data cache and metric score calculated by the Data Agglomeration can be stored back on the DW 102.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Kahlow’s method in view of Richter to teach: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals,the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a machine learned predictor model from the plurality of machine learned predictor models; the identified machine learned  predictor model corresponding to the category and a position of the current sub-interval in the sequence; and determining an estimated category score for the category based on the identified machine  learned  predictor model and the aggregate object value. The motivation to do so would be to have different types of machine learning algorithms to tailor a given sales representative of a product and use the historical performance of each sales representative to forecast future sales for a given product(Richter, para(s). 0012-0014,  “For example, all calculations can be done to score the performance of individual people and groups with respect to learned data models of top performing sales people as well as with respect to user-entered ideal models of performance. An example of this would be an ideal revenue growth of a sales person overtime. A second example is a relative analysis of the person's ongoing sales 'pipeline' with respect to learned and ideal models of good performance. In either case the system can learn the historical sales models for an individual or high performing sales representative using any of a variety of machine learning techniques… [w]ith the historical performance of each sales representative stored by the sales automation system, the system can more accurately update the forecasting portion of the sales analytics.”).  
Regarding claim 2,  Kahlow in view of Richter  teaches the method of claim 1, wherein the machine learned predictor model is a machine learning based linear regression model (Kahlow, para. 0075, “Other methods of weighting may alternatively be used in other embodiments to perform the weighting and prediction, for example machine learning statistical methods such as but not limited to…logistic regression, and linear regression.”); trained using the historical data, wherein the historical data represents changes in data associated with objects(Kahlow, para. 0055, “The sales prediction value of this system and method has been shown by using the system to map historical activity to sales or bookings over a two year period, tracking a very large number of companies.”). 
Regarding claim 3, Kahlow in view of Richter teaches the method of claim 1, wherein an object is represented as a database Record(Kahlow, paras. 0026-0029, “The collected data files are stored in data storage module 22 and are also provided to data management module 24. In one embodiment, up to billions or more of rows of granular record level data and supplementary lookup attribute data (i.e. other data such as campaign and cost data) may be loaded from any one or more of the following data sources of the respective client companies, with separate storage and processing of data for each of the client companies being handled…data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe® Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26.”).
Regarding claim 4, Kahlow in view of Richter teaches the method of claim 1, wherein a category corresponds to one of the plurality of states of an object representing a potential transaction(Kahlow para. 0030, “There may be many 'category' indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc.” Note: It is interpreted that the category indicators represent states of potential transactions.).
Regarding claim 6, Kahlow in view of Richter teaches the method of claim 1, wherein the identified predictor model is identified from the plurality of machine learned predictor models based on an amount of time prior to the end of the time interval (Kahlow para. 0062, “Models can be built up over time to predict purchases on a customer specific basis, not compared to every prospective customer but based on that individual (or companies) past interactions. The predictive models are continuously updated based on newly detected scores and subsequent sales data for each detected visitor.”).
Regarding claim 7, Kahlow in view of Richter teaches the method of claim 4, wherein the historical data includes objects representing previous potential transactions at an amount of time prior to the end of a corresponding previous time interval (Kahlow para. 0052, figs. 3, 4, 5, and 6, “The scores may be calculated at different time intervals depending on the type of business in which the company is involved. In the illustrated examples, the client companies for which contacts are being tracked are B2B companies with 6-12 month sales cycles, so the scores are calculated monthly, and the expectation is that a score spike might be expected 3-12 months prior to the booking. A spike in the calculated score is a relatively good predictor of a booking to come, while the size of the spike provides an indication of the size of the future booking….”).
Regarding claim 8, Kahlow in view of Richter teaches the method of claim 1, wherein the historical data includes objects representing potential transactions of previous time interval and includes the aggregate category score at the end of each of the previous time intervals(Kahlow paras. 0052-0053, “In the illustrated examples, the client companies for which contacts are being tracked are B2B companies with 6-12 month sales cycles, so the scores are calculated monthly, and the expectation is that a score spike might be expected 3-12 months prior to the booking…For example, for visitor Company 1, the system looks at a selected number of people from visitor Company 1, using cookies or unknown people mapped to the IP address of visitor Company 1, and as well as known contacts at visitor Company 1, and tracks events over time as described above, using the previously generated weighting model as well as the accumulated event data in order to calculate successive sales prediction scores. The same process is carried out for visitor Company 2, visitor Company 3, etc. The scores in FIGS. 3 to 6 are the combined or aggregated scores for all tracked visitors/contacts from the respective visitor Company 1, 2, 3 and 4.”). 
Regarding claim 9, Kahlow in view of Richter teaches the method of claim 1, wherein the time interval represents a month (Kahlow para. 0052, “The scores may be calculated at different time intervals depending on the type of business in which the company is involved. In the illustrated examples, the client companies for which contacts are being tracked are B2B companies with 6-12 month sales cycles, so the scores are calculated monthly….”); and each sub-interval represents a day of the month (Kahlow para. 0043, “The recency flag can be set to any time window, for example within the last seven days, or a shorter or longer period.” & see para. 0007, “[‘]Recent[’] events are events in a predetermined current time period, such as the last X days.”). 
Regarding claim 10, Kahlow in view of Richter teaches the method of claim 1, wherein historical data associated with the stored objects is stored in a database table, the method comprising: detecting a change in the value associated with the object representing the potential transaction(Kahlow para. 0031, Each category indicator and individual element level indicator is assigned a weighting by weighting processor module… weighting is assigned based on linking stored visitor behavior to later sales data in the clients' CRM systems, making this system a more accurate predictor of potential future sales. As noted above, data is connected in the database by common keys… The system can therefore identify, for example, billions of interactions from unknown visitors and derive an interaction behavior to later sales data in CRM systems.”); and adding a row to the database table responsive to detecting the change in the value(Kahlow para. 0048, “The sales estimate processing system and method carries out the calculations of weighting and sales prediction scores at both the category and element level. A lookup file is used to load the element weights back into date management/data organization modules and the calculations are done for rows of unique indicator elements (e.g., up to billions or more rows).”).
Regarding claim 12, Kahlow in view of Richter  teaches the method of claim 1, wherein identifying the set of objects from the plurality of objects comprises: determining whether a particular object is expected to reach a target state at the end of the time interval and selecting the particular object for including in the set of objects responsive to the determination(Kahlow para. 0073, fig. 8 (815, 820),  “At block 820, the accumulated Q score may be analyzed with one or more previously computed accumulated Q scores (e.g., accumulated Q scores computed for different time periods) to determine a movement or trend, such as a spike. If a spike occurs (e.g., spike above a certain threshold), the spike may be provided and/or reported as a sale prediction.” Note: It is being interpreted that a spike above a certain threshold represents an object that is expected to reach a target state at the end of the time interval).
Regarding claim 14, Kahlow teaches a computer readable non-transitory storage medium storing instructions for: storing, by a computer system(Kahlow, para. 0025, fig.2,  “As illustrated in FIG. 2, the sales prediction system 10 may generate sales prediction information as illustrated in FIG. 1 for a plurality of different client companies 20, such as company A, company B, company C, etc, as illustrated in FIG. 2. Each client company 20 provides data files to the data input module 11 of computer or processor 14.” ), a set of objects configured to perform state transitions responsive to changes in data associated with the objects(Kahlow, para. 0029-0030, fig.2,  “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”),wherein an object represents a potential transaction and is associated with a value of the potential transaction(Kahlow, para. 0030, fig.2, “Examples of element level indicators are…each email offer, each banner offer….”), wherein the object has  one of a plurality of states(Kahlow, para. 0029-0030, fig.2,  “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage. There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”) identifying a time interval comprising a sequence of sub-intervals and a current sub-interval from the sequence (Kahlow para. 0033, “Unlike other models, the sales predictions produced by this system are all based on relative increases (spikes) in scores over time per visitor company. The system produces a sales prediction score as described in more detail below. If a small visitor company has say a low score of 5 one month, and then goes up to a significantly higher score 50 in the following month, this indicates a 10x increase month over month. The system predicts that this company is going to purchase 10x more than they have in the past.”); identifying a set of objects from the plurality of objects (Kahlow para. 0030, “The processor also evaluates hundreds of thousands (millions) of element level indicators. Examples of element level indicators are each individual page on a website, each video on the site, each white paper, each email offer, each banner offer, each click event, etc.”), the identified set of objects associated with potential transactions that are expected to be created before the end of the time interval (Kahlow para. 0041, "The weightings by event and by event category are then stored and used to calculate sales predicting scores for other visitors and visitor companies based on activities similar to those of other visitors prior to a sale.”); for an object from the set of objects, assigning the object to one of a plurality of categories based on a state of the object (Kahlow paras. 0029-31, fig.2 (26), “These dimensions are then sorted into action "Indicators" in event type weighting module. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.”); for a category from the plurality of categories: determining an aggregate object value based on values of the objects assigned to the category (Kahlow para. 0034-36, “Each category and individual element or indicator is weighted based on overall counts by any dimensions in order to create the initial sales predictive model. Using the web source Page dimension as an example, one conversion point might be a count of web pages of a client company website visited by visitors prior to a sale, as indicated in …[by the following example:] Event=Pages Visited before a SALE ( or other conversion point can be used). In this case, the weighting for each page is Pl/PT, where Pl is the number of times a page was visited before sale and PT is the total number of all website pages visited before the sale. This is calculated below for an example of two visitors to a website, where history indicates that several pages were visited, followed by a sale, i.e. a purchase by that visitor.”); (Kahlow para. 0043, fig. 28,  “[T]he system may be programmed to double the value of an action/indicator count if the indicator was "recent" event, where "recent" means within a certain current recent time window [of a given sales time interval]. The recency flag can be set to any time window, for example within the last seven days, or a shorter or longer period…[a] sales prediction score Q is then calculated in processing module 28 by multiplying each element count by the calculated predictive weighting for that element, and calculating the total score for all elements, as follows: Sales Prediction Score Q=(A element count• A weight)+(B element count*B weight)+(C element count*C weight)+(D element count• D weight)+(E element count* E weight)+(H element count• H weight)+(K element count*K weight)+(A element recent count• A weight)+(B element recent count*B weight)+(C element recent count*C weight)+(D element recent count• D weight)+(E element recent count• E weight)+(H element recent count• H weight)+(K element recent count• K weight).”); determining an estimated total score for the end of the time interval based on an aggregate category score for the plurality of categories(Kahlow para. 0048-0049, Table 2,  Table 2 shows an example of an individual calculation for each category of cookies for a given sequence of time for example, a 12 month sales cycle. As the last row and column of Table 2 shows, the total sales prediction Q score of 504.3 is calculated, which estimates the total predicted sales score for example, at the end of the 12 month sales cycle.); sending the estimated total value for display by a user interface (Kahlow para. 0049-52, figs. 3, 4, 5, and 6,  “A total sales prediction score for a particular visitor (individual or company) can be tracked over time…FIGS. 3 to 6 illustrate some graphical examples of reporting the tracked contact scores for small, mid-size, and large visitor companies interacting with a client company.”).
Kahlow does not teach: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals, the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a machine learned predictor model from the plurality of machine learned predictor models; the identified machine learned  predictor model corresponding to the category and a position of the current sub-interval in the sequence; and determining an estimated category score for the category based on the identified machine  learned  predictor model and the aggregate object value. 
However Richter teaches: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”), the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions(Richter, para(s).115-126, fig. 1, fig. 15A, fig. 15B, “At block 1504, a goal model for a given sales-strategy, sales-period pair is extracted. At block 1506, fuzzy logic quality and priority heuristics for the given sales-strategy and period are extracted. [0115] One or more of the actions in blocks 1508-1514 may be executed for each sales period. At block 1508, revenue goals for the given sales period are extracted. At block 1510, previous learned sales period models for the given sales strategy, if any, are extracted from data warehouse 102. At block 1512, the data warehouse 102 is queried for sales transaction data for the given sales period...the sales transaction data may include ongoing, closed, lost or deferred transactions... [a]t block 1526, a quality score is classified according to a quality heuristic. At block 1528, a priority score is classified according to a priority heuristic.”(Emphasis added)); identifying a machine learned predictor model from the plurality of machine learned predictor models(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”);the identified machine learned predictor model corresponding to the category and a position of the current sub-interval in the sequence(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”);and determining an estimated category score for the category based on the identified machine learned predictor model and the aggregate object value(Richter, para. 0074, fig. 4,  “FIG. 4 is a machine learning and forecasting functional flow according to embodiments of the invention. The machine learning and forecasting (MLF) module 108 associated with the DW 102 is a data mining module used within embodiments of the present invention. It takes input from the various sales data tables 112, user input heuristics, and user input idealized data models. The output is generally various scores on each metric or combinations of metric as well as learned data models.” & see also Richter, para. 0070, fig. 2, “FIG. 2 is an illustration of the operation of data agglomeration module 104 according to embodiments of the invention. The Data Agglomeration Module 104 associated with the DW 102 retrieves snapshots of raw sales records/transactions 112 and transcribes the numerical and quantitative data of the records with an attached timestamp at regular intervals. In addition, the records 112 may be accumulated per sales representative and per that representative's management hierarchy. During this process a number of calculations can be made, including but not limited to, standard `sales metrics` like the percentage of a representative's (or group of representatives') sales quota they have attained as of a given date. A data cache and metric score calculated by the Data Agglomeration can be stored back on the DW 102.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Kahlow’s computer readable non-transitory storage medium in view of Richter to teach: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals,the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a machine learned predictor model from the plurality of machine learned predictor models; the identified machine learned  predictor model corresponding to the category and a position of the current sub-interval in the sequence; and determining an estimated category score for the category based on the identified machine  learned  predictor model and the aggregate object value. The motivation to do so would be to have different types of machine learning algorithms to tailor a given sales representative of a product and use the historical performance of each sales representative to forecast future sales for a given product(Richter, para(s). 0012-0014,  “For example, all calculations can be done to score the performance of individual people and groups with respect to learned data models of top performing sales people as well as with respect to user-entered ideal models of performance. An example of this would be an ideal revenue growth of a sales person overtime. A second example is a relative analysis of the person's ongoing sales 'pipeline' with respect to learned and ideal models of good performance. In either case the system can learn the historical sales models for an individual or high performing sales representative using any of a variety of machine learning techniques… [w]ith the historical performance of each sales representative stored by the sales automation system, the system can more accurately update the forecasting portion of the sales analytics.”).  
Regarding claim 16, Kahlow in view of Richter  teaches the computer readable non-transitory storage medium of claim 14, wherein the identified predictor model is identified from the plurality of machine learned predictor models based on an amount of time prior to the end of the time interval(Kahlow para. 0062, “Models can be built up over time to predict purchases on a customer specific basis, not compared to every prospective customer but based on that individual (or companies) past interactions. The predictive models are continuously updated based on newly detected scores and subsequent sales data for each detected visitor.”).
Regarding claim 17, Kahlow in view of Richter teaches the computer readable non-transitory storage medium of claim 16, wherein historical data includes objects representing previous potential transactions at an amount of time prior to the end of a corresponding previous time interval(Kahlow para. 0052, figs. 3, 4, 5, and 6, “The scores may be calculated at different time intervals depending on the type of business in which the company is involved. In the illustrated examples, the client companies for which contacts are being tracked are B2B companies with 6-12 month sales cycles, so the scores are calculated monthly, and the expectation is that a score spike might be expected 3-12 months prior to the booking. A spike in the calculated score is a relatively good predictor of a booking to come, while the size of the spike provides an indication of the size of the future booking….”).
Regarding claim 18, Kahlow in view of Richter  teaches the computer readable non-transitory storage medium 14, wherein historical data associated with the stored objects is stored in a database table, the stored instructions further for: detecting a change in the value associated with the object representing the potential transaction(Kahlow para. 0031, “Each category indicator and individual element level indicator is assigned a weighting by weighting processor module… weighting is assigned based on linking stored visitor behavior to later sales data in the clients' CRM systems, making this system a more accurate predictor of potential future sales. As noted above, data is connected in the database by common keys… The system can therefore identify, for example, billions of interactions from unknown visitors and derive an interaction behavior to later sales data in CRM systems.”); and adding a row to the database table responsive to detecting the change in the value(Kahlow para. 0048, “The sales estimate processing system and method carries out the calculations of weighting and sales prediction scores at both the category and element level. A lookup file is used to load the element weights back into date management/data organization modules and the calculations are done for rows of unique indicator elements ( e.g., up to billions or more rows).”).
Regarding claim 20, Kahlow teaches a computer-implemented system comprising: a computer processor; and a computer readable non-transitory storage medium storing instructions thereon(Kahlow para. 0006, “[A] processor communicatively coupled with the non-transitory computer readable medium....”), the instructions when executed by a processor cause the processor to perform the steps of: storing, by a computer system(Kahlow, para. 0025, fig.2,  “As illustrated in FIG. 2, the sales prediction system 10 may generate sales prediction information as illustrated in FIG. 1 for a plurality of different client companies 20, such as company A, company B, company C, etc, as illustrated in FIG. 2. Each client company 20 provides data files to the data input module 11 of computer or processor 14.” ), a set of objects configured to perform state transitions responsive to changes in data associated with the objects(Kahlow, para. 0029-0030, fig.2,  “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”),wherein an object represents a potential transaction and is associated with a value of the potential transaction(Kahlow, para. 0030, fig.2, “Examples of element level indicators are…each email offer, each banner offer….”), wherein the object has  one of a plurality of states(Kahlow, para. 0029-0030, fig.2,  “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage. There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”) identifying a time interval comprising a sequence of sub-intervals and a current sub-interval from the sequence (Kahlow para. 0033, “Unlike other models, the sales predictions produced by this system are all based on relative increases (spikes) in scores over time per visitor company. The system produces a sales prediction score as described in more detail below. If a small visitor company has say a low score of 5 one month, and then goes up to a significantly higher score 50 in the following month, this indicates a 10x increase month over month. The system predicts that this company is going to purchase 10x more than they have in the past.”); identifying a set of objects from the plurality of objects (Kahlow para. 0030, “The processor also evaluates hundreds of thousands (millions) of element level indicators. Examples of element level indicators are each individual page on a website, each video on the site, each white paper, each email offer, each banner offer, each click event, etc.”), the identified set of objects associated with potential transactions that are expected to be created before the end of the time interval (Kahlow para. 0041, "The weightings by event and by event category are then stored and used to calculate sales predicting scores for other visitors and visitor companies based on activities similar to those of other visitors prior to a sale.”); for an object from the set of objects, assigning the object to one of a plurality of categories based on a state of the object (Kahlow paras. 0029-31, fig.2 (26), “These dimensions are then sorted into action "Indicators" in event type weighting module. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.”); for a category from the plurality of categories: determining an aggregate object value based on values of the objects assigned to the category (Kahlow para. 0034-36, “Each category and individual element or indicator is weighted based on overall counts by any dimensions in order to create the initial sales predictive model. Using the web source Page dimension as an example, one conversion point might be a count of web pages of a client company website visited by visitors prior to a sale, as indicated in …[by the following example:] Event=Pages Visited before a SALE ( or other conversion point can be used). In this case, the weighting for each page is Pl/PT, where Pl is the number of times a page was visited before sale and PT is the total number of all website pages visited before the sale. This is calculated below for an example of two visitors to a website, where history indicates that several pages were visited, followed by a sale, i.e. a purchase by that visitor.”); (Kahlow para. 0043, fig. 28,  “[T]he system may be programmed to double the value of an action/indicator count if the indicator was "recent" event, where "recent" means within a certain current recent time window [of a given sales time interval]. The recency flag can be set to any time window, for example within the last seven days, or a shorter or longer period…[a] sales prediction score Q is then calculated in processing module 28 by multiplying each element count by the calculated predictive weighting for that element, and calculating the total score for all elements, as follows: Sales Prediction Score Q=(A element count• A weight)+(B element count*B weight)+(C element count*C weight)+(D element count• D weight)+(E element count* E weight)+(H element count• H weight)+(K element count*K weight)+(A element recent count• A weight)+(B element recent count*B weight)+(C element recent count*C weight)+(D element recent count• D weight)+(E element recent count• E weight)+(H element recent count• H weight)+(K element recent count• K weight).”); determining an estimated total score for the end of the time interval based on an aggregate category score for the plurality of categories(Kahlow para. 0048-0049, Table 2,  Table 2 shows an example of an individual calculation for each category of cookies for a given sequence of time for example, a 12 month sales cycle. As the last row and column of Table 2 shows, the total sales prediction Q score of 504.3 is calculated, which estimates the total predicted sales score for example, at the end of the 12 month sales cycle.); sending the estimated total value for display by a user interface (Kahlow para. 0049-52, figs. 3, 4, 5, and 6,  “A total sales prediction score for a particular visitor (individual or company) can be tracked over time…FIGS. 3 to 6 illustrate some graphical examples of reporting the tracked contact scores for small, mid-size, and large visitor companies interacting with a client company.”).
Kahlow does not teach: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals, the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a machine learned predictor model from the plurality of machine learned predictor models; the identified machine learned  predictor model corresponding to the category and a position of the current sub-interval in the sequence; and determining an estimated category score for the category based on the identified machine  learned  predictor model and the aggregate object value. 
However Richter teaches: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”), the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions(Richter, para(s).115-126, fig. 1, fig. 15A, fig. 15B, “At block 1504, a goal model for a given sales-strategy, sales-period pair is extracted. At block 1506, fuzzy logic quality and priority heuristics for the given sales-strategy and period are extracted. [0115] One or more of the actions in blocks 1508-1514 may be executed for each sales period. At block 1508, revenue goals for the given sales period are extracted. At block 1510, previous learned sales period models for the given sales strategy, if any, are extracted from data warehouse 102. At block 1512, the data warehouse 102 is queried for sales transaction data for the given sales period...the sales transaction data may include ongoing, closed, lost or deferred transactions... [a]t block 1526, a quality score is classified according to a quality heuristic. At block 1528, a priority score is classified according to a priority heuristic.”(Emphasis added)); identifying a machine learned predictor model from the plurality of machine learned predictor models(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”);the identified machine learned predictor model corresponding to the category and a position of the current sub-interval in the sequence(Richter, para(s). 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”);and determining an estimated category score for the category based on the identified machine learned predictor model and the aggregate object value(Richter, para. 0074, fig. 4,  “FIG. 4 is a machine learning and forecasting functional flow according to embodiments of the invention. The machine learning and forecasting (MLF) module 108 associated with the DW 102 is a data mining module used within embodiments of the present invention. It takes input from the various sales data tables 112, user input heuristics, and user input idealized data models. The output is generally various scores on each metric or combinations of metric as well as learned data models.” & see also Richter, para. 0070, fig. 2, “FIG. 2 is an illustration of the operation of data agglomeration module 104 according to embodiments of the invention. The Data Agglomeration Module 104 associated with the DW 102 retrieves snapshots of raw sales records/transactions 112 and transcribes the numerical and quantitative data of the records with an attached timestamp at regular intervals. In addition, the records 112 may be accumulated per sales representative and per that representative's management hierarchy. During this process a number of calculations can be made, including but not limited to, standard `sales metrics` like the percentage of a representative's (or group of representatives') sales quota they have attained as of a given date. A data cache and metric score calculated by the Data Agglomeration can be stored back on the DW 102.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Kahlow’s system in view of Richter to teach: storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals,the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions; identifying a machine learned predictor model from the plurality of machine learned predictor models; the identified machine learned  predictor model corresponding to the category and a position of the current sub-interval in the sequence; and determining an estimated category score for the category based on the identified machine  learned  predictor model and the aggregate object value. The motivation to do so would be to have different types of machine learning algorithms to tailor a given sales representative of a product and use the historical performance of each sales representative to forecast future sales for a given product(Richter, para(s). 0012-0014,  “For example, all calculations can be done to score the performance of individual people and groups with respect to learned data models of top performing sales people as well as with respect to user-entered ideal models of performance. An example of this would be an ideal revenue growth of a sales person overtime. A second example is a relative analysis of the person's ongoing sales 'pipeline' with respect to learned and ideal models of good performance. In either case the system can learn the historical sales models for an individual or high performing sales representative using any of a variety of machine learning techniques… [w]ith the historical performance of each sales representative stored by the sales automation system, the system can more accurately update the forecasting portion of the sales analytics.”).  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlow, (US 20130204663, “Kahlow”) in view of Richter (US 2008/0162487 A1, “Richter”) and further in view of Birdwell et al., (US 8762379, “Birdwell”). 
Regarding claim 5, Kahlow in view of Richter teaches the method of claim 1, wherein a category corresponds to two or more states from the plurality of states of an opportunity object (Kahlow, paras. 0044-46, Paragraphs 0045 and 0046 show that the category tablet interest has a Q Score of 120 and an individual Y score of 400); the two or more states (Kahlow, paras. 0044-46, Paragraphs 0045 and 0046 show that the category tablet interest has a Q Score of 120 and an individual Y score of 400).  
Kahlow in view of Richter   does not teach: determined to be correlated based on a principal component analysis.
However, Birdwell does teach: determined to be correlated based on a principal component analysis (Birdwell col. 30, lines 50-65, “Principal component analysis (PCA) is a method for analyzing a matrix of high dimension, revealing correlated information….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahlow’s method in view of Richter and further in view of Birdwell to teach: determined to be correlated based on a principal component analysis. The motivation to do so would be to focus on the most important data when constructing a predictive model when the data is heavily correlated (Birdwell col. 31, lines 17-24, “Since the original data are assumed to be heavily correlated, and the singular values are arranged in descending order, one can make a decision as to how many principal components to keep in building the PCA model to represent the original data. The discarded data along the remaining principal components are regarded as less important and are ignored.”). 
Regarding claim 15, Kahlow in view of Richter  teaches the computer readable non-transitory storage medium of claim 14, wherein a category corresponds to two or more states from the plurality of states of an opportunity object(Kahlow, paras. 0044-46, paragraphs 0045 and 0046 show that the category tablet interest has a Q Score of 120 and an individual Y score of 400); the two or more states (Kahlow, paras. 0044-46, Paragraphs 0045 and 0046 show that the category tablet interest has a Q Score of 120 and an individual Y score of 400).  
Kahlow in view of Richter  does not teach: determined to be correlated based on a principal component analysis.
However, Birdwell does teach: determined to be correlated based on a principal component analysis(Birdwell col. 30, lines 50-65, “Principal component analysis (PCA) is a method for analyzing a matrix of high dimension, revealing correlated information….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahlow’s computer readable non-transitory storage medium in view of Richter and further in view of Birdwell to teach: determined to be correlated based on a principal component analysis. The motivation to do so would be to focus on the most important data when constructing a predictive model when the data is heavily correlated (Birdwell col. 31, lines 17-24, “Since the original data are assumed to be heavily correlated, and the singular values are arranged in descending order, one can make a decision as to how many principal components to keep in building the PCA model to represent the original data. The discarded data along the remaining principal components are regarded as less important and are ignored.”). 
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlow, (US 20130204663, “Kahlow”) in view of Richter (US 2008/0162487 A1, “Richter”) and further in view of Das eta al. (US 10410155, “Das”). 
Regarding claim 13, Kahlow in view of Richter teaches the method of claim 1, wherein the plurality of machine learned predictor models(Richter, col. 5, lines 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”). 
Kahlow in view of Richter does not teach: wherein the system is a multi-tenant system storing data for a plurality of tenants; a tenant representing an enterprise; is for a particular tenant of the multi-tenant system.
However Das does teach: wherein the system is a multi-tenant system storing data for a plurality of tenants,  a tenant representing an enterprise,  is for a particular tenant of the multi-tenant system(Das, col. 3, lines 20-31, “Many enterprises deploy mission-critical databases in database-as-a-service (DaaS) environments. DaaS offer elasticity, pay-per-use, and high availability. Since DaaS environments are multi-tenant, performance predictability through resource isolation is a requirement for such mission-critical databases. Commercial DaaS offerings now support resource isolation through logical or physical containers. The container can be a virtual machine (VM) dedicated to a tenant database or a logical container (e.g., a SQL database).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahlow’s method in view of Richter and further in view of Das to teach: wherein the system is a multi-tenant system storing data for a plurality of tenants; a tenant representing an enterprise; is for a particular tenant of the multi-tenant system. The motivation to do so would be to support different tenants with sizable containers based on an enterprise’s budget(Das col. 1 lines 45-59, “The disclosed architecture provides the capability in a Database-as-a-Service (DaaS) to enable the auto-scale of container sizes on behalf of tenants. The architecture provides an abstraction that enables tenants to reason about monetary budget…rather than resource provisioning.”). 
Regarding claim 19, Kahlow in view of Richter  teaches the computer readable non-transitory storage medium of claim 14, wherein the plurality of machine learned predictor models(Richter, col. 5, lines 0092-0110, fig. 13, “FIG. 13 is a flow chart of the Data Mining and Forecasting Algorithms. Example Algorithms 1306 for FIG. 13 include, but are not limited to the following…Moving Average Forecasting (Family of Algorithms), Box-Jenkins Forecasting....”). 
Kahlow in view of Richter does not teach: wherein the system is a multi-tenant system storing data for a plurality of tenants; a tenant representing an enterprise; is for a particular tenant of the multi-tenant system.
However Das does teach: wherein the system is a multi-tenant system storing data for a plurality of tenants; each tenant representing an enterprise; is for a particular tenant of the multi-tenant system(Das, col. 3, lines 20-31, “Many enterprises deploy mission-critical databases in database-as-a-service (DaaS) environments. DaaS offer elasticity, pay-per-use, and high availability. Since DaaS environments are multi-tenant, performance predictability through resource isolation is a requirement for such mission-critical databases. Commercial DaaS offerings now support resource isolation through logical or physical containers. The container can be a virtual machine (VM) dedicated to a tenant database or a logical container (e.g., a SQL database).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahlow’s computer readable non-transitory storage medium in view of Richter and further in view of Das to teach: wherein the system is a multi-tenant system storing data for a plurality of tenants; a tenant representing an enterprise; is for a particular tenant of the multi-tenant system. The motivation to do so would be to support different tenants with sizable containers based on an enterprise’s budget(Das col. 1 lines 45-59, “The disclosed architecture provides the capability in a Database-as-a-Service (DaaS) to enable the auto-scale of container sizes on behalf of tenants. The architecture provides an abstraction that enables tenants to reason about monetary budget…rather than resource provisioning.”). 
Response to Arguments
Applicant’s arguments, see p. 11, filed 03/02/2021, with respect to the rejection under §112(d) have been fully considered and are persuasive and hence the rejection has been withdrawn. 
Applicant argues that the 35 U.S.C § 101 rejection should be withdrawn. Applicant argues that the amended claim 1 does not recite a mental process because, as amended the claim cannot be practically performed in the mind. To support this line of reasoning, Applicant points to the following limitation: a machine learned predictor model that is trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions. Examiner respectfully disagrees. Unlike example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Applicant’s limitation merely amounts to reciting the words "apply it" as applied to the abstract idea of a mental process. MPEP § 2106.04(d). And in this case the words “apply it” represents the amended claim limitation, since it simply expresses a known fact that every supervised machine learning algorithm needs training data. The steps of example 39 of the 2019 Revised Patent Subject Matter Eligibility guidance that make it not an abstract idea are not present in the amended limitation. Applicant’s amended limitation does not detail the steps undertaken to create the training data that is used to train a machine learned predictor model. 
In regards to Step 2A Prong 2 and Step 2B Prong 1, what Applicant recites as elements that go beyond the abstract idea into a practical application or significantly more, amount to either reciting the words “apply it” as applied to the abstract idea of a mental process or mental steps that can be performed in the human mind using observation, evaluation, judgment, and/or opinion. For these reasons, the rejection under 35 U.S.C. § 101 stands. 
Applicant’s arguments with respect to the amendment of: “storing, by a computer system, a set of objects configured to perform state transitions responsive to changes in data associated with the objects, wherein an object represents a potential transaction and is associated with a value of the potential transaction, wherein the object has one of a plurality of states” have been considered but are unpersuasive. Kahlow does teach this limitation. See Kahlow para(s). 0025-0030 as applied in this Office action . 
Furthermore, Applicant’s arguments with respect to the second proposed amendment of: “storing a plurality of machine learned predictor models, wherein a machine learned predictor model is associated with a category and a position of a sub-interval in a sequence of sub-intervals, the machine learned predictor model trained using a training dataset comprising historical data including objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions” have been considered but are moot because the new ground of rejection does not rely on Kahlow for any teaching or matter specifically listed in the above limitation. For these reasons, the rejection under 35 U.S.C. §103 stands. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806. The examiner can normally be reached on M-F from 9am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/ADAM C STANDKE/Examiner, Art Unit 2122   

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122